DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 07/02/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-33 are outstanding and are examined below. 

Drawings

2.	The drawings filed on 07/02/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 06/08/2021 and 10/12/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The instant application claims priority to and continuation from U.S. application serial number 14/521,264, filed on October 22, 2014. This priority is accepted and considered by the Examiner in this office action. 

Double Patenting

5.	The Examiner had requested an e-terminal disclaimer (e-TD) to overcome potential double patenting rejection with U.S. Patents 9977773, 10755042 and 10747823. The Applicants consented to this and accordingly filed an e-TD which has since been approved. Hence, there are no outstanding double patenting issues in the instant Application. An interview summary with Applicant’s Representative Attorney Benjamin L. Volk has been attached along with to reflect this communication. 

Examiner’s Amendment to claims

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Cancel claims 12-33. 

Examiner’s Amendment to specification

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by the Applicants’ Representative, Attorney Benjamin L. Volk, on 10/13/2020.

The application has been amended as follows: with regards to the specification, for the paragraph on page 1 extending from lines 7-24 to insert the patent number that is now available for one of the parent patent applications (USPN 10,747,823) as shown below (with the deletions shown by double-bracketing and the additions shown via underlining).

This patent application is a continuation of U.S. patent application serial no. 15/895,800, filed February 13, 2018, and entitled “Interactive and Conversational 10,747,823, which (1) claims priority to U.S. provisional patent application serial no. 62/458,460, filed February 13, 2017, and entitled “Interactive and Conversational Data Exploration”, (2) is also a continuation-in-part of U.S. patent application serial no. 14/570,834, filed December 15, 2014, and entitled “Automatic Generation of Narratives from Data Using Communication Goals and Narrative Analytics”, now U.S. Patent No. 9,977,773, which is a continuation of U.S. patent application serial no. 14/521,264, filed October 22, 2014, and entitled “Automatic Generation of Narratives from Data Using Communication Goals and Narrative Analytics”, now U.S. Patent No. 9,720,899, and (3) is also a continuation-in-part of U.S. patent application serial no. 15/666,151, filed August 1, 2017, and entitled “Applied Artificial Intelligence Technology for Interactively Using Narrative Analytics to Focus and Control Visualizations of Data”, which claims priority to U.S. provisional patent application serial no. 62/382,063, filed August 31, 2016, and entitled “Applied Artificial Intelligence Technology for Interactively Using Narrative Analytics to Focus and Control Visualizations of Data”, the entire disclosures of each of which are incorporated herein by reference.

Allowable Subject Matter

8.	Claims 1-11 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 



Most pertinent prior art:

Hoyle (U.S. Patent # 6771290 B1) in col 5, lines 5-40 and figure 15, teaches    an apparatus for use by a computer to provide a user of the computer with access to information resources via the Internet or otherwise. The apparatus comprises a non-volatile data storage device with first and second program modules stored on the non-volatile storage device. The first program module is operable upon execution to display a graphical user interface comprising a window separated into a number of regions, with a first one of the regions including a number of user-selectable items, at least some of which are each associated with a different data set. The data sets are each representative of a different category of information (e.g., financial, news, sports, etc.) and each of the data sets comprise a number of user-selectable links to different information resources. The data sets can be groups of related URLs, whereby the 

Hiscock (U.S. Patent Application Publication # 2014/0134590 A1) in paragraphs 10-12 along with figure 3, teaches generating performance goals based on goal criteria, and tracking and managing progress of the performance goals developed by one or more institutions and one or more district administrations at multiple levels, for example, at a district level, an institution level, a department level, a grade level, an individual staff level, etc., to update the current education system, improve professional development, and improve 

Van Dusen (U.S. Patent Application Publication # 2014/0075004 A1) in paragraphs 20-23 and figure 3, teaches a method for providing crowd sourced consensus building, topic categorization services and on-line community services by topics. The result of the method is a Common Mental Map (CMM) for navigation. Visualization maps provide a customized view of this `best available` information commonplace. Different visualizations and views provide efficient tools to communities. Information from users and disparate external sources is 

Campbell (U.S. Patent Application Publication # 2014/0372850 A1) in para 6 and figure 1, teaches a method for a spreadsheet storytelling engine that may 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claim 1, namely a narrative generation system comprising a narrative generation artificial intelligence platform for teaching a natural language conversational interface how to understand natural language inputs from users, the narrative generation artificial intelligence platform comprising a processor and a platform interface; wherein the processor is configured to receive data from the natural language conversational interface via the platform interface, wherein the received data is indicative of a communication goal with respect to a data set and comprises information derived from a natural language input to the natural language conversational interface, determine a natural language expression for referring to an element represented by the data set in a narrative story, generate the narrative story about the data set in natural language and in accordance with the communication goal based on the received data, wherein the generated narrative story uses the determined natural language expression to refer to the element and provide the determined natural language expression to the natural 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

9.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Kennewick (U.S. Patent Application Publication # 2009/0150156 A1), Tabe (U.S. Patent Application Publication # 2014/0059443 A1), Di Battista (U.S. Patent Application Publication # 2010/0043057 A1), Nitesh (U.S. Patent # 9037583 B2), Eliashberg (U.S. Patent # 8661001 B2), Segal (U.S. Patent Application Publication # 2014/0322677 A1), Duff (U.S. Patent Application Publication # 2014/0114489 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)